By the Court,

Sutherland, J.
The fourth section >'of the act for the relief of creditors against heirs and devisees, (1 R. L. 316, sec. 4,) provides that when any action shall be brought against any heir, such heir may plead riens per descent at the time of the commencement of such action, and the plaintiff may reply “ that such heir had lands, tenements, or hereditaments from his or her ancestor before the commencement of such action.” Although a proceeding by scire facias in technically a suit or action, I am inclined to think it is not such an action as was contemplated by the legislature in the section of the act above cited; for the act further directs that if the issue be found for the plaintiff the jury shall enquire of the value of the lands descended, &c. and judgment and execution shall be awarded accordingly. Upon scire facias quare executionem non there is no enquiry or assessment of the value of the lands, &c. But independently of the statute, the general replication is good at common law. The plaintiff is not bound to set forth particularly in his replication the lands descended, &c. because the fact must rest most especially in the knowledge of the defendant; the plaintiff cannot be supposed to have that precise knowledge on the subject which the defendant must have; he is not *280therefore obliged to attempt to specify.' It is not analogous' the case of debt on bond of indemnity, where, to a plea of non damnificatus, the plaintiff in his leplication must state ^ie Pai’ticular damage of which he complains; and he must state it upon the principle to which I have just adverted, because it is peculiarly within his knowledge.
The objection as to want of venue is unfounded in fact. There is a venue in the margin of the declaration, to which, all the other pleadings are supposed to refer, and by which they will be aided. (1 Chitty, 279. 1 Dunlap, 247. 9 Johns. R. 81. 10 East, 365. 1 Taunt. 379.)
Judgment for plaintiff on demurrer, with leave to defendant to rejoin, on payment of costs.